

117 S2836 IS: America’s Revegetation and Carbon Sequestration Act of 2021
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2836IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Manchin (for himself, Mr. Barrasso, Mr. King, and Mr. Marshall) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo improve revegetation and carbon sequestration activities in the United States, and for other purposes. 1.Short title; table of contents(a)Short titleThis Act may be cited as the America’s Revegetation and Carbon Sequestration Act of 2021.(b)Title of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.TITLE I—RevegetationSec. 101. Climate adaptation and resilient forests and rangeland measures.Sec. 102. National revegetation effort.Sec. 103. Experimental forests.Sec. 104. Long-term contracts for tree and seed planting.Sec. 105. Tree planting for communities.Sec. 106. Revegetation on abandoned mine land.Sec. 107. International reforestation.TITLE II—Carbon sequestration through forest management and innovationSec. 201. Forest management from carbon credits.Sec. 202. Recovery and restoration treatments following stand-replacing disturbances.Sec. 203. Biochar and wood waste.Sec. 204. Eradication of invasive grasses.TITLE III—Mass timberSec. 301. Definitions.Sec. 302. Joint mass timber science and education program.Sec. 303. Storing carbon in Federal buildings.TITLE IV—ResearchSec. 401. Longevity of forest products.Sec. 402. Forest inventory and analysis.Sec. 403. Bioeconomy research.Sec. 404. Insurance product to replace buffers.Sec. 405. Forest health threat centers.2.FindingsCongress finds that—(1)revegetation efforts can meet multiple goals, including guarding against climate change, improving conservation and habitats, securing public water supplies, and providing for economic and cultural benefits;(2)a range of practical constraints, including cost, available infrastructure, and whether land has been converted to other uses that are unlikely to be abandoned, significantly limit the areas that are viable for revegetation projects, and hence revegetation projects must be targeted;(3)reforestation projects should occur in areas that were historically forested but have become degraded or impacted from wildfire events, windstorms, or other events, rather than other natural habitats, such as grasslands;(4)forests and rangelands are important for storing carbon;(5)established forests and native rangelands, including actively managed forests and rangelands, are preferable to new forests and rangelands that are a result of revegetation efforts, because intact forests and vegetation communities are more effective at sequestration and are more resilient to fire, storm, and drought;(6)natural regrowth of forests and rangelands is cheaper and more efficient than revegetation projects, as long as nonnative invasive species are not adversely impacting the landscape;(7)native plant development and restoration generates sustainable private sector jobs in a wide variety of sectors;(8)selecting the appropriate species of trees and of other vegetation and promoting biodiversity using a mixture of species naturally found in the local area, rare species, and species of economic importance are crucial to the success of revegetation efforts;(9)species selected for revegetation efforts and the specified planting density and structure should be suitable for the local climate, taking into account future climate resilience and other considerations;(10)scientific knowledge should be combined with local knowledge, and site conditions should be taken into account, in developing revegetation projects, and ideally small-scale planting trials should take place before planting large numbers of trees;(11)partnerships with local communities are key to the success of tree and vegetation planting projects because local people often have the most to gain from those projects;(12)a successful planting project must include a plan on how to source seeds or seedlings that match desired species and genetics, and that plan should involve working with local stakeholders;(13)the sustainability of revegetation projects is dependent on the economic impacts for all stakeholders; and(14)invasive grasses are a catalyst for wildfires in forests and rangelands.3.DefinitionsIn this Act:(1)Carbon sequestrationThe term carbon sequestration means the capture and long-term storage of atmospheric carbon dioxide. (2)National Forest SystemThe term National Forest System has the meaning given the term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(3)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture, acting through the Chief of the Forest Service.(4)SecretaryExcept in sections 103, 105(b), 201, 202, and 302, the term Secretary means the Secretary of the Interior.(5)Secretary concernedThe term Secretary concerned means the Secretary of the Interior or the Secretary of Agriculture, acting through the Chief of the Forest Service. IRevegetation101.Climate adaptation and resilient forests and rangeland measures(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretaries shall each revise applicable regulations of the Secretary concerned to require the consideration and assessment of resiliency and adaptation factors in developing strategies and efforts for revegetation, including reforestation and rangeland planting, carried out by the Secretary concerned, including in selecting species for planting.(b)EffectNothing in this section affects—(1)the reforestation requirements under section 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601); or(2)the use of the forest plan revision process to make changes to reforestation approaches in an individual unit of the National Forest System.102.National revegetation effort(a)DefinitionsIn this section:(1)Federal landThe term Federal land means—(A)National Forest System land, except—(i)the national grasslands and land utilization projects administered under title III of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); and(ii)National Forest System land east of the 100th meridian; and(B)land under the jurisdiction of the Secretary.(2)Task forceThe term task force means an interagency revegetation task force established under subsection (d).(3)ZoneThe term zone means a zone described in subsection (c).(b)Assessment of revegetation needs(1)Federal land assessment(A)In generalNot later than 1 year after the date of enactment of this Act, the Secretaries shall assess, using the revegetation assessment tool described in paragraph (2), the number of acres of Federal land in need of revegetation, including—(i)acres that have experienced a stand-replacing disturbance by a wildfire, windstorm, or other natural event; (ii)acres on which a regeneration harvest has previously taken place; and(iii)acres that could benefit from appropriate revegetation, as determined by the Secretaries. (B)Ecological forestryIn conducting the assessment under subparagraph (A), the Secretaries shall consider the role of recovery periods between disturbances for the development of stand complexity.(2)Revegetation assessment toolNot later than 180 days after the date of enactment of this Act, the Secretaries shall jointly develop, or use or expand an existing, objective revegetation assessment tool for each zone that uses a point system or rating scale—(A)to consistently assess in various geographic areas, site classes, and forest and rangeland types whether an acre of Federal land is adequately occupied by well-distributed, countable, ecologically appropriate trees or other desirable vegetation;(B)to assist rapidly assessing revegetation needs on Federal land; and(C)to establish baseline conditions for Federal land.(3)Forest and rangeland cover restoration on non-Federal land(A)Partnership for forest and rangeland cover restorationThe Secretaries may enter into a partnership with a non-Federal entity, including Indian Tribes, with data or expertise in Federal reforestation—(i)to assess the opportunity to restore forest or rangeland cover across non-Federal land in the United States; or(ii)to share existing data gathered by the non-Federal entity.(B)Savings clauseNothing in this paragraph grants the Secretary concerned any additional authority over or additional access to non-Federal land.(4)ReportNot later than 18 months after the date of enactment of this Act, the Secretaries shall publish a report describing—(A)the number of acres of—(i)Federal land in need of revegetation; and(ii)non-Federal land in the United States on which forest or rangeland cover can be restored and the owner of which has requested to be included in a comprehensive revegetation strategy and implementation plan developed under subsection (e)(2)(A); and(B)the approximate location of the land described under subparagraph (A).(c)Regional zones for revegetation effortsThe Secretaries shall use the regions of the National Forest System as the zones for revegetation efforts conducted by the task forces under this section.(d)Interagency task forcesNot later than 18 months after the date of enactment of this Act, the Secretaries shall establish an interagency revegetation task force of Federal and non-Federal members, including Indian Tribes, for each zone—(1)to coordinate and carry out the activities described in subsections (e), (f), and (g); and(2)to maximize collaboration and shared science and mapping resources among Federal and non-Federal entities, including Indian Tribes, in revegetating land in each zone, including through the use of—(A)Department of Agriculture climate hubs;(B)collaboratives formed pursuant to section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303); and (C)partnerships with States developed under shared stewardship agreements.(e)Comprehensive revegetation strategy and implementation plans(1)Data reviewEach task force—(A)shall review the report published under subsection (b)(4); and(B)may modify, for the applicable zone, the number of acres of land in need of revegetation and the approximate location of the land identified in the report, as necessary.(2)Plan development(A)In generalNot later than 180 days after the date on which a task force is established, the task force shall develop a 10-year comprehensive revegetation strategy and implementation plan—(i)to revegetate not less than 25 percent of the land identified in the report published under subsection (b)(4), as modified under paragraph (1)(B) (if applicable), for the applicable zone; and(ii)to achieve any additional goals or targets established by the task force.(B)RequirementsA plan developed under subparagraph (A) shall—(i)take into account the best available science, best practices, and available deployment tools, including climate science that can inform the design of revegetated areas to assure resilience;(ii)be based on, to the maximum extent practicable, the report published under subsection (b)(4);(iii)identify resources and efforts needed to conduct appropriate revegetation treatments in the applicable zone, including identifying areas in which capacity exists to plant vegetation or conduct seed dispersal;(iv)identify the desired, locally or regionally adapted native species of vegetation and the types planting stock required in the specific areas in the zone in need of revegetation, including ecosystems that do not include trees, such as sagebrush ecosystems, grasslands, or rangelands;(v)identify under-represented species of trees and plants in each zone that can be acquired and should be planted under this section;(vi)prioritize geographic areas in the applicable zone in need of revegetation, including giving priority to—(I)burned areas and any other destabilized land that pose heightened risks to homes, roads, and public water supplies if not revegetated;(II)areas at high risk of establishing invasive species;(III)mined land;(IV)floodplains and riparian areas; and(V)land with regionally significant carbon sequestration potential;(vii)identify—(I)targets or goals for the number of acres planted annually; and(II)other implementation actions and opportunities;(viii)identify areas in which—(I)vegetation restoration is needed; but(II)natural regeneration is the most effective means of restoration;(ix)identify areas in which revegetation efforts—(I)may cause an increased risk of a stand-replacing wildfire, disease, or insect infestation, if not properly managed; or(II)would be adverse to livestock grazing or use by wildlife;(x)consider treatments that increase the carbon sequestration capacity of forests, rangelands, and grasslands;(xi)provide for—(I)consideration of palatability to support grazing by wildlife and livestock; and(II)coordination with State wildlife agencies, rangeland management professionals, and ranchers;(xii)incorporate the data and strategy relating to nurseries and the availability of planting stock described in subsection (g);(xiii)for activities recommended to be carried out on non-Federal land—(I)identify ways to address revegetation needs voluntarily by working with States, landowners, Indian Tribes, and other interested persons; and(II)ensure that revegetation efforts will not adversely impact existing markets for timber and other forest materials produced from private working forests; (xiv)provide an explanation for any land not included in the implementation portion of the plan that was identified in the report published under subsection (b)(4), as modified under paragraph (1)(B) (if applicable);(xv)utilize an experimental approach, where appropriate; and(xvi)be consistent with any applicable agency land management plans. (C)ExceptionsNotwithstanding subparagraph (B)(iv), a task force may determine that the selection and use of certain desirable, noninvasive, nonnative species is appropriate in certain limited circumstances, based on localized ecological conditions, as determined by the task force.(3)Plan modificationsA task force may modify a plan developed under paragraph (2) to address new circumstances or changing conditions.(f)Implementation of plans(1)In generalDuring the 10-year period beginning on the date on which a plan for a zone is completed under subsection (e)(2), the task force, in coordination with applicable Federal agencies, shall implement the plan.(2)Outside fundingTo implement a plan developed under subsection (e)(2), the Secretary concerned may—(A)accept non-Federal funds, including leveraging funding opportunities relating to voluntary carbon mitigation; and(B)issue a certificate of donation, as appropriate.(3)Voluntary participationIn implementing a plan under this subsection, any activities carried out on non-Federal land shall be carried out—(A)in cooperation with the owner of the non-Federal land; and(B)only on a voluntary basis.(4)Enterprise teamThe Secretary concerned may employ a Forest Service enterprise team to facilitate the implementation of a plan developed under subsection (e)(2).(g)Challenges to the reforestation pipeline in the united states(1)In generalA task force shall—(A)not later than 60 days after the date on which the task force is established, conduct an inventory of nurseries, an assessment of nursery capacity, and a tally of available planting stock in the applicable zone; and(B)based on the report published under subsection (b)(4), as modified under subsection (e)(1)(B) (if applicable)—(i)estimate the capacity of nurseries that would be necessary to fulfill revegetation needs, including identifying the species and types of planting stock needed for revegetation; and(ii)develop a plan for increasing the number and capacity of nurseries, in accordance with the estimates under clause (i).(2)Seed collectingA task force shall—(A)assess the current capacity to locally collect and store seed; and(B)develop a plan for increasing capacity described in subparagraph (A), if necessary.(3)PartnershipsThe Secretaries may enter into a partnership with a non-Federal entity to assist a task force in meeting the requirements of this subsection.(h)Report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter until the date on which each plan developed under subsection (e)(2) is fully implemented, the Secretaries shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives, and publish on the website of the Department of the Interior, a report that describes, with respect to the preceding year—(1)whether the Secretaries have achieved compliance with the requirements of this section;(2)the total number of acres of land, reported by surface ownership in each zone, in need of revegetation treatments;(3)the total number of acres of land, reported by surface ownership in each zone, in which revegetation treatments have been carried out;(4)any other accomplishments and improvements to carbon sequestration capacity or other co-benefits as a result of implementing a plan under subsection (e)(2); and(5)any barriers to implementation of a plan developed under subsection (e)(2), including as a result of legal issues, logistical issues, seed or sapling shortages, or lack of funding.(i)PartnershipsThe Secretaries may enter into a memorandum of agreement with any member of a task force to carry out any activity described in subsection (e), (f), (g), or (h).(j)EffectNothing in this section establishes new, extends existing, or otherwise affects post-fire rehabilitation no-grazing requirements.(k)Avoidance of duplicationIn carrying out this section, the Secretaries shall—(1)avoid duplicative efforts and, to the maximum extent practicable, utilize existing efforts and personnel to develop and implement an activity described in subsection (e), (f), (g), or (h);(2)maximize non-Federal involvement; and(3)avoid using personnel who would otherwise be engaged in forest management or wildfire mitigation efforts. 103.Experimental forests(a)Purposes of this sectionThe purposes of this section are—(1)to formally authorize the experimental forests and rangelands on National Forest System land existing on the date of enactment of this Act; and(2)to require that—(A)the network of those experimental forests and rangelands be maintained in perpetuity; and (B)climate resiliency research is continuously conducted within the network.(b)Establishment of networkThe Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretary), shall establish and manage a network of experimental forests and ranges on National Forest System land (referred to in this section as the network).(c)Management purposesThe Secretary shall manage the network for the purposes of—(1)research;(2)technology transfer; and(3)education.(d)CriteriaThe network shall include—(1)each of the forest cover types that occur in the United States, as defined by the Forest Cover Types of the United States and Canada published by the Society of American Forests;(2)an experimental forest that contains forest cover types found in the State of Hawaii; and(3)an experimental forest that contains forest cover types found in the territories of the United States.(e)Climate resiliency researchWithin the network, the Secretary shall conduct research, including research on—(1)seedling establishment, site suitability, and tree planting designs to inform and assist efforts undertaken in the United States to establish stands of trees that are resilient in future climate conditions; and(2)the sources and fates of carbon to construct and improve models of carbon responses to land management practices.(f)Public accessAll data collected and research findings developed from projects undertaken on the network shall be made readily accessible to the public.(g)PartnersThe Secretary may enter into an agreement with a State (including a State forestry agency), an educational institution, or a third party to fund or conduct research on the network.(h)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing, with respect to the network—(1)the location of the network on National Forest System land;(2)the forest cover types included in the network; and(3)any additional resources needed—(A)to establish or maintain infrastructure in an established experimental forest; or(B)to conduct the research described in subsection (d).(i)Savings clauseNothing in this section—(1)modifies, limits, or repeals the applicability of any provision of law (including regulations) to National Forest System land; or(2)precludes the Secretary from authorizing multiple-use activities, including livestock grazing and other authorized uses on land included within the network.104.Long-term contracts for tree and seed planting(a)In generalNotwithstanding the Federal Acquisition Regulation, the Secretary concerned may enter into a contract or cooperative agreement for re-establishing vegetation on Federal land described in subsection (b).(b)Federal landFederal land referred to in subsection (a) is—(1)National Forest System land, other than—(A)the national grasslands and land utilization projects administered under title III of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); and(B)National Forest System land east of the 100th meridian;(2)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702));(3)land that the Secretary holds in trust for an Indian Tribe; (4)a unit of the National Wildlife Refuge System;(5)land administered by the Bureau of Reclamation; and(6)a unit of the National Park System. (c)TermA contract or cooperative agreement described in subsection (a) shall be for a term of not more than 10 years. 105.Tree planting for communities(a)Job corps programThe Secretary of Labor shall—(1)develop a career and technical education and training program focused on tree planting or tree maintenance; and(2)offer the program as part of the Job Corps program.(b)Retail power provider tree planting grant program(1)EstablishmentThe Secretary of Energy (referred to in this subsection as the Secretary), in consultation with the Secretaries, shall establish a program under which the Secretary shall award grants to States, Indian Tribes, local governments, nonprofit organizations, and retail power providers to conduct tree planting projects in accordance with this subsection (referred to in this subsection as the program).(2)ApplicationsAn entity seeking to receive a grant under the program shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may require, including a description of how the project to be carried out using the grant funds will reduce residential energy consumption.(3)PriorityIn awarding grants under the program, the Secretary shall—(A)give priority to tree planting projects that would provide the largest potential reduction in residential energy consumption for households; and(B)for projects to be carried out in an urbanized area of the United States, analyze tree equity scores to prioritize socioeconomically disadvantaged neighborhoods with the greatest need.(4)Variety of geographic locationsIn awarding grants under the program, the Secretary shall ensure diverse and equitable geographic representation among the grant recipients.(5)Cost-share(A)Federal shareSubject to subparagraph (C), the Federal share of the cost of a tree planting project carried out using a grant under the program shall be not more than 50 percent.(B)Non-federal shareThe non-Federal share of the cost of a tree planting project carried out using a grant under the program may be in the form of—(i)cash or donations received directly from non-Federal sources; or(ii)in-kind contributions.(C)WaiverThe Secretary may, on a case-by-case basis, increase the Federal share described in subparagraph (A) if a tree planting project carried out using a grant under the program is located wholly in an economically distressed community.106.Revegetation on abandoned mine land(a)Pilot program(1)EstablishmentUsing funding available to the Secretary, the Secretary shall establish a pilot program to establish native trees, shrubs, or grasses (referred to in this section as vegetation) on eligible mined land described in paragraph (6).(2)Financial assistanceIn carrying out the pilot program established under paragraph (1), the Secretary shall—(A)in coordination with the Secretary of Agriculture, establish vegetation on eligible mined land located on Federal land;(B)offer financial assistance to States to establish native vegetation on eligible mined land located on State land;(C)offer financial assistance to Indian Tribes to establish native vegetation on eligible mined land located on Tribal land or land held in Trust for an Indian Tribe; and(D)establish vegetation or offer financial assistance to States or other entities to establish native vegetation on eligible mined land located on private land.(3)Compatibility with existing operations(A)ConsultationPrior to selecting a project for funding under the pilot program established under paragraph (1), the Secretary shall consult with, as applicable, the relevant Office of Surface Mining Reclamation and Enforcement abandoned mine land program office to confirm that the proposed project is compatible with any current mining, exploration, or reclamation activities.(B)RestrictionThe Secretary shall not provide financial assistance under paragraph (2) to a person or entity with an ongoing legal obligation to revegetate the land in a project area.(4)ActivitiesThe following activities associated with a project to establish vegetation on eligible mined land shall be eligible for financial assistance under paragraph (2):(A)Site preparation, including ripping compacted soils and incorporating soil amendments.(B)Vegetation planting.(C)Maintenance, including watering, to the extent necessary to establish vegetation under this section.(D)Managing competing vegetation.(5)PreferenceUnder the pilot program established under paragraph (1), the Secretary shall, to the maximum extent practicable, seek to establish vegetation that—(A)is ecologically appropriate; and(B)(i)has a high capacity to sequester and store carbon; (ii)serves to reconnect established landscapes or enhance habitat connectivity; or(iii)would establish wildlife habitat that is underrepresented in the State in which the project is located.(6)Eligible mined landTo be eligible for financial assistance under paragraph (2), a tree planting project shall be located on—(A)land that was mined prior to the date of enactment of this Act;(B)in the case of State land or private land, land that is accessible to the public for not less than 1 day per year; and(C)in the case of private land, land owned by a person, or a nongovernmental organization, that has submitted to the Secretary or the State in which the land is located a request seeking to participate in the pilot program under this section.(7)TerminationThe pilot program established under paragraph (1) shall be in effect for the 8-year period beginning on the date of enactment of this Act.(b)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the accomplishments of the pilot program established under subsection (a)(1), including—(1)jobs created or supported in rural areas;(2)increases in the abundance of wildlife species, including game species and song birds;(3)opportunities for hunting and other compatible outdoor recreation; and(4)an estimate of—(A)carbon sequestered during the 5-year period beginning on the date on which the pilot program is established; and(B)projected additional carbon sequestration and storage during the 15-year period beginning on the last day of the period described in subparagraph (A).107.International reforestationThe Secretary of Agriculture, acting through the Chief of the Forest Service, may—(1)evaluate a request from another country for technical assistance for tree planting activities;(2)subject to the evaluation under paragraph (1) and the availability of Forest Service personnel and funding, provide to another country technical assistance for tree planting activities, including sharing—(A)personnel; and(B)knowledge through communications and technical on-site instruction; and(3)enter into a partnership with a nongovernmental entity that is located outside the United States or that is located in the United States and operates internationally—(A)to engage in activities that restore vegetation; and(B)to promote and improve global carbon sequestration through revegetation activities.IICarbon sequestration through forest management and innovation201.Forest management from carbon credits(a)DefinitionsIn this section:(1)Carbon creditThe term carbon credit means a carbon or greenhouse gas credit, offset, or other defined unit—(A)approved by a credible, third-party entity; and(B)as determined by the Secretary.(2)Carbon credit programThe term carbon credit program means a voluntary program or market that issues, assigns, trades, or sells carbon credits.(3)Covered activityThe term covered activity means an improved forest management activity, including a hazardous fuel treatment, mechanical thinning, or timber harvesting project, that is—(A)ecologically appropriate;(B)carried out on National Forest System land;(C)designed—(i)to increase rates of carbon sequestration;(ii)to increase long-term carbon storage in durable wood products; or(iii)to mitigate or avoid carbon emissions;(D)carried out by—(i)the Secretary; or(ii)a non-Federal entity under any existing authority available to the Secretary; and(E)not in competition with or adverse to the issuance, assignment, trading, or selling of forest carbon in the private sector. (4)National Forest SystemThe term National Forest System does not include—(A)the national grasslands and land utilization projects administered under title III of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); or(B)National Forest System land east of the 100th meridian.(5)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.(b)Funds associated with carbon credits for forest management(1)In generalThe Secretary may use to support the implementation of covered activities, without further appropriation or fiscal year limitation, funds received from a non-Federal entity—(A)through a carbon credit program; or(B)for a carbon credit generated from National Forest System land.(2)Supplement, not supplantAmounts made available under paragraph (1) shall supplement, and not supplant, any other amounts made available for covered activities.(c)Management of carbon credit transactions by national forest foundation(1)In generalThe National Forest Foundation shall receive and distribute any funds received under subsection (b)(1).(2)Other partnersThe National Forest Foundation may work with other entities that use funds received through a carbon credit program or for a carbon credit generated from National Forest System land to design, manage, account for, or implement a covered activity.(3)MethodologyFor the management of transactions described in this section, the National Forest Foundation, in collaboration with the Secretary, shall develop and use a methodology that calculates the predicted increase in carbon sequestration or in the longevity of long-term carbon storage for a project or the avoided release of carbon due to reduction of the risk of high-severity fire and other disturbances, by considering—(A)retention of forest cover;(B)carbon sequestration rates before and after the implementation of a covered activity;(C)reduction in the risk of tree mortality;(D)restoration of historic fire regimes; and(E)the long-term storage of carbon in long-lasting wood products.(d)Reports to congressThe Secretary, in collaboration with the National Forest Foundation, shall annually submit to Congress a report describing the status of the program under this section, including—(1)the extent to which additional covered activities that were implemented with funding received under subsection (b)(1) have been carried out; and(2)any recommendations to improve or expand the program, including expansion of the authorities under this section to land managed by the Secretary of the Interior.(e)EffectNothing in this section authorizes any activity that is inconsistent with—(1)any applicable forest plan; or(2)any other provision of law (including regulations).202.Recovery and restoration treatments following stand-replacing disturbances(a)Definition of stand-Replacing disturbanceIn this section, the term stand-replacing disturbance means a natural disturbance event, including a wildland fire or other event, that kills all or most of the living overstory trees in a stand and initiates forest succession or regrowth on a unit of the National Forest System.(b)Pilot national forestsNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretary), shall identify units of the National Forest System that the Secretary determines to be at high or very high risk of experiencing a stand-replacing disturbance during the 10-year period following the date of enactment of this Act.(c)Interdisciplinary teams(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall establish an interdisciplinary post-disturbance planning team (referred to in this section as the team) to assist in carrying out the requirements of this section.(2)TEAMS EnterpriseThe Secretary may employ a Forest Service enterprise team or a regional planning center to meet the requirement of this subsection.(d)Model Land and Resource Management Plan Amendment(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary, in cooperation with the team, shall develop a model land and resource management plan amendment establishing plan content for future site-specific project-level decisions if a stand-replacing disturbance occurs on units of the National Forest System identified under subsection (b).(2)ContentThe model amendment required under paragraph (1) shall include direction regarding post-disturbance management, including salvage logging and reforestation activities, to achieve desired conditions, objectives, standards, guidelines, suitability of lands, and other plan content, including goals and monitoring provisions, of the existing land and resource management plan on the applicable unit of the National Forest System, if a stand-replacing disturbance occurs.(3)Use of Model Land and Resource Management Plan AmendmentThe Secretary shall utilize the Model Land and Resource Management Plan Amendment, as adapted to the unique ecological and socioeconomic setting for each unit of the National Forest System identified under subsection (b), in carrying out subsection (e).(e)Land and Resource Management Plan Amendments(1)In generalAs soon as practicable, but not later than 10 years, after the date of enactment of this Act, the Secretary, assisted by the team, shall amend the applicable land and resource management plan of each unit of the National Forest System identified under subsection (b).(2)ProcessThe Secretary shall comply with all relevant laws in carrying out this section.(3)ElectionThe Secretary may comply with the provisions of this section by incorporating the requirements of this section into an ongoing land and resource management plan revision or amendment process.203.Biochar and wood waste(a)Food and Drug Administration biochar pilot program(1)In generalThe Commissioner of Food and Drugs (referred to in this subsection as the Commissioner), in consultation with the Secretary of Agriculture and in coordination with States, shall establish a pilot program to grant a nationwide food use authorization of biochar as a feed additive for cattle.(2)TermsThe pilot program described in this subsection shall be—(A)for a period of not more than 5 years; and(B)subject to any conditions that the Commissioner determines appropriate.(3)Savings clauseThe Commissioner shall ensure that participation in the pilot program under this subsection is voluntary.(b)USGS commercialization plan(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, acting through the Director of the United States Geological Survey, in coordination with any relevant non-Federal entities, shall develop and publish a national commercialization plan for the production, sale, and use of biochar as a soil amendment for plant growth improvement, including for commercial, agricultural, and residential use.(2)RequirementThe commercialization plan required under paragraph (1) shall, at a minimum— (A)identify—(i)impediments to producing large quantities of biochar for agricultural, forestry, or other commercial uses; and(ii)solutions for those impediments; and(B)propose a framework for demonstration efforts to increase consumer demand for biochar.204.Eradication of invasive grasses(a)DefinitionsIn this section:(1)Action planThe term action plan means the action plan developed under subsection (b).(2)Federal landThe term Federal land means—(A)National Forest System land, except—(i)the national grasslands and land utilization projects administered under title III of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); and(ii)National Forest System land east of the 100th meridian; and(B)land under the jurisdiction of the Secretary.(3)Invasive grassThe term invasive grass means—(A)cheatgrass;(B)ventenata;(C)medusahead; and(D)any additional invasive, nonnative annual grass species that the Secretaries determine pose a risk by—(i)increasing fire vulnerability and fire spread; and(ii)altering fire regimes.(4)Target treatment areaThe term target treatment area means a target treatment area described in subsection (b)(2)(D).(b)Action plan(1)In generalThe Secretaries shall jointly develop and implement an action plan to map, treat, and control invasive grass—(A)to promote the resiliency, biodiversity, and carbon sequestration capacity of forests, rangelands, and grasslands;(B)to minimize risks from wildfire; and(C)to enhance the quality of forage for wildlife and livestock. (2)RequirementsThe action plan shall—(A)consider or incorporate existing efforts;(B)take into account—(i)the latest science;(ii)best practices; and(iii)available deployment tools;(C)be prepared in coordination with State and local governmental entities and the heads of other Federal agencies, including the Chief of the Natural Resources Conservation Service, that are engaged in activities to control invasive grass to leverage and maximize funding and resources;(D)identify and depict on a map target treatment areas that focus on—(i)areas with a large quantity of invasive grass where revegetation with native species is most likely to succeed;(ii)areas at high risk of wildfire;(iii)areas in which invasive grass negatively impacts livestock grazing or other uses;(iv)wildlife habitat and forage needs, particularly sagebrush habitat; (v)areas prone to infestations; or(vi)areas deemed important by the Secretaries; (E)establish—(i)specific goals;(ii)specific implementation actions that the Secretaries and partners of the Secretaries will conduct over a 5-year period; and(iii)targets, including acres to be treated annually in the target treatment areas;(F)provide for a combination of treatment methods for the most effective control of an invasive grass, including—(i)mechanical treatment methods;(ii)cultural treatment methods;(iii)biological treatment methods, which may include livestock grazing;(iv)prescribed fire; and(v)chemical treatment methods;(G)identify and implement, to the extent practicable, best practices, such as the use of spray washing stations, to reduce the spreading of invasive grass seed adjacent to infested areas or into noninfested areas;(H)identify methods and tools for the post-treatment monitoring of target treatment areas to determine the effectiveness of a treatment and control efforts;(I)initiate and expedite environmental reviews for treatments, as required by applicable law, including identifying—(i)methods for achieving timely decisions and implementation for treatments, monitoring, and follow-up treatments based on monitoring; and(ii)maximizing opportunities to cooperate with other Federal and State agencies in analysis, assessments, and studies; and(J)establish guidelines that—(i)if native, intact grasses are absent within a target treatment area and the target treatment area is prone to high-risk vectors or pathways—(I)identify geographically based desirable, native seed mix and seed reserves;(II)prioritize reseeding the area in the target treatment area; and(III)monitor for the presence of new invasive grass and promptly treat any invasive grass present; and(ii)if, after conducting a treatment, desirable native grasses are established and dominant in a target treatment area, provide for the natural restoration of native grasses.(3)Deadline to finalize action planNot later than 270 days after the date of enactment of this Act, the Secretaries shall finalize the action plan.(4)Implementation of action plan(A)In generalNot later than 60 days after the date on which the action plan is finalized under paragraph (3), the Secretaries shall begin implementing the action plan.(B)Memoranda of understanding and agreementsIn implementing the action plan, the Secretary concerned may enter into a memorandum of understanding or an agreement with non-Federal entities, as appropriate, to carry out activities under the action plan to control the spread of an invasive grass on Federal land or land adjacent to Federal land.(C)Cooperating agency coordinationThe Secretary concerned shall, to the extent practicable, offer to assist in the preparation of environmental reviews that may be necessary in implementing treatment and control activities on non-Federal land.(c)Reports to CongressNot later than 18 months after the date of enactment of this Act, and annually thereafter during the period in which the action plan is being implemented, the Secretaries shall submit to Congress a report assessing the effectiveness of the action plan that includes a description of—(1)the location of the target treatment areas;(2)the number of acres within target treatment areas on which treatments were conducted;(3)the agreements or partnerships entered into under subsection (b)(4)(B) to advance the implementation of the action plan; (4)monitoring information described in subsection (b)(2)(H); and(5)recommendations for studies to explore innovative methods and practices to treat and control invasive grass.(d)Funding(1)Outside fundingThe Secretary concerned may accept non-Federal funds to implement any provision of this section.(2)Other fundingIn addition to any funding received under paragraph (1), the Secretaries may expend to carry out this section up to $30,000,000 of any funding made available to the Secretary concerned for invasive species control.(3)LimitationsOf the amounts made available to carry out this section, not more than 10 percent shall be used for development of the action plan. IIIMass timber301.DefinitionsIn this title:(1)Local approving agencyThe term local approving agency means an agency or unit of a local government that is responsible for the issuance of permits for building construction.(2)Mass timberThe term mass timber includes— (A)cross-laminated timber; (B)nail laminated timber;(C)glue laminated timber; (D)dowel laminated timber;(E)laminated strand lumber; and(F)laminated veneer lumber.(3)Procuring agencyThe term procuring agency means the Department of the Interior, the Forest Service, or a person that is a party to a contract with the Department of the Interior or the Forest Service, with respect to work performed under such a contract.(4)Tall wood buildingThe term tall wood building means a building designed to be—(A)constructed with mass timber; and(B)(i)if a residential building, more than 4 stories in height; and(ii)if a commercial building, more than 5 stories in height.302.Joint mass timber science and education program(a)Mass timber science and education program with the forest products laboratoryThe Secretary of Agriculture, acting through the Director of the Forest Products Laboratory of the Forest Service (referred to in this section as the Secretary), shall establish a mass timber science and education program to respond to the emerging research needs of architects, developers, and the forest products industry.(b)CoordinationThe Secretary shall work closely with research programs at colleges and universities in administering the mass timber science and education program established under subsection (a) to supplement the current research and educational efforts of colleges and universities.(c)PurposesThe mass timber science and education program established under subsection (a) shall have the following principal purposes:(1)To provide practical research responsive to the needs of architects, developers, and the forest products industry, including assessments of carbon impacts in the originating forests and the end use of mass timber in the built environment.(2)To engage and listen to clients and then develop focused, strategic lines of new research responsive to those needs, which may include research relating to flammability and performance during a fire, structural characteristics, energy use and savings, acoustics, and slab construction composed of hybrid materials.(3)To solicit proposals from scientists who compete for funding through a rigorous peer-review process designed to ensure the best projects are funded.(4)To disseminate research findings using a suite of communication tools to ensure that architects, developers, and the forest products industry are aware of, understand, and can use the information to make sound decisions and implement projects.(5)To develop and facilitate the adoption, on a voluntary basis, of a curriculum for building structures using mass timber for use in schools of engineering and architecture that includes—(A)structural design; and(B)the possibilities, benefits, and limitations of using mass timber in construction.(d)Mass timber planNot later than September 30, 2022, the Secretary shall submit to the relevant committees of Congress a mass timber plan that includes—(1)an assessment of the current state of knowledge about mass timber and tall wood buildings;(2)an integrated approach to improve knowledge sharing;(3)an approach for project monitoring and evaluation; and(4)an approach for setting research priorities.(e)Stakeholder advisory group(1)MembershipThe Secretary shall appoint a stakeholder advisory group of technical experts that consists, at a minimum, of—(A)a Forest Service scientist;(B)a researcher from a college or university;(C)a representative of a trade association;(D)an architect or developer;(E)a representative of a local approving agency;(F)a representative of a forest products company; and(G)a representative of a nongovernmental organization with experience—(i)designing or constructing tall wood buildings; or(ii)complying with or revising related building codes.(2)DutiesThe stakeholder advisory group shall meet at least annually—(A)to consider immediate and long-term science needs;(B)to suggest to the Secretary appropriate topic areas, specific issues within those topic areas, and information transfer needs for which the Secretary shall solicit proposals described in subsection (c)(3); and(C)to assist the Secretary in drafting the mass timber plan required under subsection (d).(f)AssistanceThe Secretary may provide to the Secretary of Transportation and to States technical assistance relating to the use of wood in bridges when undergoing revisions to a State bridge design manual.(g)Availability of appropriationsFrom amounts appropriated for Forest Service research, excluding funding made available for the Forest Inventory and Analysis program, the Secretary may use $4,000,000 to carry out the activities described in this section.303.Storing carbon in Federal buildings(a)Mass timber buildings database and plan(1)DatabaseThe Secretaries, in coordination with any other relevant agencies, shall develop and maintain a running database of mass timber buildings that are owned or leased by the Federal Government and are occupied primarily by employees of the Secretaries (referred to in this subsection as the database).(2)AssessmentThe Secretary of Agriculture, acting through the Director of the Forest Products Laboratory of the Forest Service, shall conduct an assessment of each mass timber building included in the database, which shall include collecting data on the embodied carbon of the materials used in the construction of the mass timber buildings included in the database.(3)Plan(A)In generalThe Secretaries shall prepare a plan to increase the quantity of carbon stored in buildings that are owned or leased by the Federal Government and are occupied primarily by employees of Secretaries.(B)Plan submissionNot later than 1 year after the date of enactment of this Act, the Secretaries shall submit the plan under subparagraph (A) to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives.(C)Material neutralityThe plan submitted by the Secretaries shall be, to the maximum extent practicable, material neutral, and may include using mass timber, carbon concrete, and any other materials.(b)Minimum purchases(1)In generalNot later than September 30, 2025, subject to the exceptions listed in paragraph (2), the Secretaries shall procure facilities, buildings, or structures, including not fewer than 100 single-occupancy restrooms, using domestic mass timber.(2)ExceptionsThe Secretaries may decide not to procure facilities, buildings, or structures using domestic mass timber if the Secretaries determine that the items—(A)are not reasonably available within a reasonable period of time;(B)fail to meet the reasonable performance standards of the procuring agencies;(C)are not necessary to support the mission of the applicable agency; or(D)are available only at an unreasonable price.(c)Coordination and technical assistanceThe Secretary of Agriculture, acting through the Director of the Forest Products Laboratory of the Forest Service, may coordinate with other Federal agencies and non-Federal partners for the purpose of improving the management and efficiency of constructing mass timber buildings and infrastructure. IVResearch401.Longevity of forest productsThe Secretary of Energy, in coordination with the Secretary of Agriculture, shall—(1)develop more accurate and efficient methods and technologies to measure and monitor the amount and average lifespan of carbon stored in woody biomass energy feedstocks and building materials;(2)by not later than 2 years after the date of enactment of this Act, publish estimates of the amount and average lifespan of carbon stored in different woody biomass energy feedstocks and building materials, including in short-lived forest products and long-lived wood products; and(3)by not later than 3 years after the date of enactment of this Act, publish an estimate of the total amount of carbon stored in—(A)short-lived forest products;(B)building materials; and(C)other long-lived wood products.402.Forest inventory and analysis(a)In generalTo bring more innovation and efficiency to climate-resilient forestry actions in the United States, the Secretary of Agriculture, acting through the Chief of the Forest Service—(1)shall publish a report, or expand on a report being published pursuant to another provision of law, that demonstrates the efforts of the Forest Service—(A)to measure a consistent historical series of field plots while using advanced technology, including remote sensing, to improve data and information; and(B)to use advanced geospatial technologies to improve area and volume estimates, especially for sub-State regions and smaller area estimates;(2)may use remote sensing technologies and other technologies to develop more accurate and efficient methods and to reduce costs to facilitate the measuring and monitoring of forest carbon in the United States, in a manner that can—(A)assess landscape-scale or regional-scale carbon stocking;(B)improve the quantity and quality of the information available to policy makers and forest managers, including with regard to forest inventories and verification activities;(C)empower private forest owners to participate in voluntary carbon crediting opportunities; and(D)enable—(i)a policy maker to compare the consequences of policy options to increase climate benefits from forests; and(ii)an assessment of the effectiveness of a policy implemented to increase the climate benefits from forests; and(3)may accelerate, or increase the frequency of, current inventories and data collection activities across all forest types to ensure consistent nationwide estimates of forest carbon pools that can reflect short-term changes from disturbances, such as wildfires, and management activities.(b)FundingThe Secretary of Agriculture, acting through the Chief of the Forest Service, may annually use to carry out this section not more than $10,000,000 of any amount made available to the Forest Service for research.403.Bioeconomy researchThe Secretary of Agriculture, acting through the Director of the Forest Products Laboratory of the Forest Service, shall expand research relating to the use of wood—(1)to facilitate the establishment of new markets, including nontraditional markets, for material produced from forest management projects that typically has little or no commercial value; (2)to increase the economic viability of manufacturing products using material described in paragraph (1); and(3)including structural testing of hardwood species for use in mass timber. 404.Insurance product to replace buffersThe Secretary of Agriculture, acting through the Chief of the Forest Service, may—(1)establish an intragovernmental revolving fund to maintain adequate buffer reserves for a project implementing a covered activity (as defined in subsection (a) of section 201) under that section to cover unforeseen losses in carbon stocks to address nonpermanence; and(2)transfer amounts into and out of the intragovernmental revolving fund established under paragraph (1) to serve as a buffer pool for covered activities referred to in paragraph (1).405.Forest health threat centersThe Secretary of Agriculture, acting through the Chief of the Forest Service, shall—(1)seek to expand the services provided by the Western Wildland Environmental Threat Assessment Center and the Eastern Forest Environmental Threat Assessment Center such that those Centers become centers of excellence to inform large-scale climate-resilient forest management; and(2)share the syntheses, models, and application tools developed by the Western Wildland Environmental Threat Assessment Center and the Eastern Forest Environmental Threat Assessment Center with—(A)the Department of Agriculture climate hubs; and(B)the Climate Adaptation Science Centers managed by the Secretary, acting through the Director of the United States Geological Survey.